FILED
                            NOT FOR PUBLICATION                             AUG 26 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



CLARENCE V. KNIGHT,                              No. 09-15323

               Petitioner - Appellant,           D.C. No. 4:05-cv-03670-SBA

  v.
                                                 MEMORANDUM *
M. S. EVANS,

               Respondent - Appellee.



                   Appeal from the United States District Court
                      for the Northern District of California
                  Saundra B. Armstrong, District Judge, Presiding

                            Submitted August 10, 2010 **

Before:        HAWKINS, McKEOWN, and IKUTA, Circuit Judges.

       California state prisoner Clarence V. Knight appeals pro se from the district

court’s judgment denying his 28 U.S.C. § 2254 habeas petition challenging the loss

of good time credits following prison disciplinary proceedings for possessing




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
inmate-manufactured weapons. We have jurisdiction under 28 U.S.C. § 2253,1 and

we affirm.

      Knight contends that his due process rights were violated when he was

denied the opportunity to call his cellmate as a witness at the prison disciplinary

hearing. The California court’s determination that the denial of this witness did

not violate Knight’s due process rights was not contrary to, or an unreasonable

application of, clearly established Supreme Court law. See 28 U.S.C. § 2254(d)(1);

see also Wolff v. McDonnell, 418 U.S. 539, 566 (1974); Bostic v. Carlson, 884

F.2d 1267, 1273-74 (9th Cir. 1989).

      Knight also contends that his due process rights were violated when he was

denied the opportunity to present photographic evidence, pose questions to the

hearing officer, call a staff member as a witness, and pose some of his questions to

two adverse witnesses at the prison disciplinary hearing. The California court’s

denial of these claims was not an unreasonable application of clearly established

Supreme Court law. See 28 U.S.C. § 2254(d)(1); see also Wolff, 418 U.S. at 566-

68.

      Finally, the California court’s determination that sufficient evidence



      1
       We certify for appeal, on our own motion, the issue of whether the April
21, 2003 prison disciplinary hearing violated due process.

                                           2                                    09-15323
supported the disciplinary decision was not contrary to, or an unreasonable

application of, clearly established Supreme Court law. See 28 U.S.C. § 2254(d)(1);

see also Superintendent v. Hill, 472 U.S. 445, 455-57 (1985).

      AFFIRMED.




                                         3                                    09-15323